966 F.2d 532
Lawrence RATTI, William Canning, David Householder, JosephMcCloskey, Thomas Flippin, Richard Correia, andGeorge Nazzal, and all others similarlysituated, Plaintiffs-Appellants,v.The CITY AND COUNTY OF SAN FRANCISCO, a municipality;  SanFrancisco Police Department, a municipal agency;  The CivilService Commission of the City and County of San Francisco,a municipal agency;  Art Agnos, Mayor of the City and Countyof San Francisco, Defendants-Appellees.
No. 91-15615.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 13, 1992.Decided June 16, 1992.

Robert Gyemant, San Francisco, Cal., for plaintiffs-appellants.
Barron L. Weinstein, Deputy City Atty., San Francisco, Cal., for defendants-appellees.
Appeal from the United States District Court for the Northern District of California;  Robert F. Peckham, District Judge, Presiding.
Before:  BOOCHEVER, REINHARDT and KOZINSKI, Circuit Judges.

ORDER

1
We affirm substantially for the reasons set forth by the District Court in its thorough and well-reasoned order of March 28, 1991 granting summary judgment.   Furthermore, we do not find a basis for suspending the normal operation of the one year statute of limitations.   We also note without deciding that the action is probably barred in light of Martin v. Wilks, 490 U.S. 755, 762 n. 2, 109 S.Ct. 2180, 2184 n. 2, 104 L.Ed.2d 835 (1989).


2
AFFIRMED.